ACCEPTED
                                                                                             06-15-00044-CV
                                                                                  SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                       12/30/2015 9:36:28 AM
                                                                                            DEBBIE AUTREY
                                                                                                      CLERK


                            No. 06-15-00044-CV

                   In the Court Of Appeals 6thTEXARKANA,
                                                     FILED IN
                                                 COURT OF APPEALS
                                                              TEXAS
           for the Sixth Judicial District of Texas
                                              12/30/2015 9:36:28 AM
                                                  DEBBIE AUTREY
                        at Texarkana                   Clerk



           BURLINGTON RESOURCES OIL & GAS COMPANY LP,

                                                                     Appellant,
                                          v.

PETROMAX OPERATING CO., INC., WOODBINE ACQUISITION, LLC,
         PETRO TEXAS, LLC, CH4 ENERGY II, LLC,
         AND TEXCAL ENERGY SOUTH TEXAS L.P.,

                                                                     Appellees.

                  On Appeal from the 12th Judicial District Court
                             Madison County, Texas
                        Cause Number 12-13130-012-10

             UNOPPOSED MOTION TO EXTEND TIME
              TO FILE APPELLANT’S REPLY BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Appellant Burlington Resources Oil & Gas Company LP respectfully moves

the Court to extend the time for filing Appellant’s Reply Brief by 15 days, to and

including January 26, 2015. Appellees do not oppose this requested extension.

      1.     The last of the clerk’s and reporter’s records was filed on July 21, 2015.

Burlington filed Appellant’s Brief on October 20, 2015. Appellees filed Appellees’




                                          1
Brief on December 21, 2015. Burlington’s Reply Brief is currently due to be filed

on January 11, 2016.

      2.     Appellant requests a 15-day extension of time to file Appellant’s Reply

Brief, to and including January 26, 2016.

      3.     In support of the requested extension, Appellant would show that, in

addition to the Christmas and New Year’s holidays, the following commitments of

Appellant’s counsel responsible for drafting Appellant’s Reply Brief interfere with

preparation of the brief by the current deadline:

             a.    Roger Townsend is traveling out of the country, with extremely

      limited Internet access, until January 5, 2016. During the week of his return,

      he is scheduled to appear for jury duty and also will travel to attend oral

      argument in No. 15-20125, Aspire Commodoties, LP, et al. v. GDF Suez

      Energy North America, Inc., et al., in the U.S. Court of Appeals for the Fifth

      Circuit.

             b.    Kirsten Castañeda is required to devote time during the reply

      period to drafting a brief on the merits in No. 15-0596, Mary Kay Inc. v. eBay

      Inc., in the Texas Supreme Court.

             c.    John Mercy is required to devote time during the reply period to

      drafting reply briefs in No. 06-15-00370-CV, Michael Lee v. The Rogers




                                            2
      Agency, et al., and No. 06-15-00013-CV, City National Bank of Sulphur

      Springs v. John Alexander Smith, both in this Court.

      4.     Appellant has not sought or obtained any extensions of time to file

Appellant’s Reply Brief. This case has not yet been set for submission. Appellant

seeks this extension not solely for delay, but so that justice may be done.

      5.     As reflected in the Certificate of Conference below, Appellees do not

oppose the requested extension.

                                     PRAYER

      WHEREFORE, Appellant prays that the Court grant this Motion and extend

the deadline for filing Appellant’s Reply Brief in this matter by 15 days, to and

including January 26, 2016. Appellant also prays for such other and further relief to

which it may be entitled in law or in equity.




                                          3
                                       Respectfully submitted,

                                              /s/ Kirsten M. Castañeda
John R. Mercy                          Kirsten M. Castañeda
 State Bar No. 13947200                State Bar No. 00792401
 jmercy@texarkanalawyers.com           kcastaneda@adjtlaw.com
MERCY CARTER TIDWELL, L.L.P.         ALEXANDER DUBOSE JEFFERSON &
1724 Galleria Oaks Drive                 TOWNSEND LLP
Texarkana, Texas 75503                 4925 Greenville Avenue, Suite 510
Tel: (903) 794-9419                    Dallas, Texas 75206
Fax: (903) 794-1268                    Tel: (214) 369-2358
                                       Fax: (214) 369-2359
Vincent L. Marable III
State Bar No. 12961600                 Roger D. Townsend
trippmarable@sbcglobal.net             State Bar No. 20167600
PAUL WEBB, P.C.                        rtownsend@adjtlaw.com
221 N. Houston Street                  ALEXANDER DUBOSE JEFFERSON &
Wharton, Texas 77488                     TOWNSEND LLP
Tel: (979) 532-5331                    1844 Harvard Street
Fax: (979) 532-2902                    Houston, Texas 77008
                                       Tel: (713) 523-2358
                                       Fax: (713) 523-4553

                                       Fred Hagans
                                       State Bar No. 08685500
                                       fhagans@hagans-law.com
                                       Kendall C. Montgomery
                                       State Bar No. 14293900
                                       kmontgomery@hagans-law.com
                                       HAGANS BURDINE MONTGOMERY &
                                         RUSTAY, P.C.
                                       3200 Travis, Fourth Floor
                                       Houston, Texas 77006
                                       Tel: (713) 222-2700
                                       Fax: (713) 547-4950

                          Attorneys for Appellant
               Burlington Resources Oil & Gas Company LP




                                   4
                     CERTIFICATE OF CONFERENCE
       I hereby certify that I conferred with Rich Phillips regarding the extension
requested in this Motion, and Rich Phillips communicated on behalf of Appellees
jointly that they do not oppose the requested extension.


                                            /s/ Kirsten M. Castañeda
                                      Kirsten M. Castañeda




                                        5
                         CERTIFICATE OF SERVICE
        I hereby certify that on the 30th day of December, 2015, a true and correct
copy of the foregoing Unopposed Motion is served via e-service through
efile.txcourts.gov on Appellees through counsel of record, listed below:

 Mr. Greg W. Curry                            Mr. David J. Beck
  Greg.Curry@tklaw.com                         dbeck@beckredden.com
 Mr. Gregory D. Binns                         Mr. David M. Gunn
  Gregory.Binns@tklaw.com                      dgunn@beckredden.com
 Mr. Richard B. Phillips, Jr.                 Mr. Thomas E. Ganucheau
  Rich.Phillips@tklaw.com                      tganucheau@beckredden.com
 THOMPSON & KNIGHT LLP                        Mr. Jim Taylor
 1722 Routh Street, Suite 1500                 jtaylor@beckredden.com
 Dallas, Texas 75201                          BECK REDDEN LLP
 Counsel     for Appellee      Woodbine       1221 McKinney Street, Suite 4500
 Acquisition, LLC n/k/a MD America            Houston, Texas 77010-2010
 Energy LLC                                   Counsel for Appellees Petromax
 Ms. Deborah G. Hankinson                     Operating Co., Inc., Petro Texas
  dhankinson@hankinsonlaw.com                 LLC, and CH4 Energy II, LLC
 Ms. Stephanie Dooley Nelson                  Mr. Brad D’Amico
  snelson@hankinsonlaw.com                     bd@canteyhanger.com
 HANKINSON LLP                                CANTEY HANGER LLP
 750 N. St. Paul Street, Suite 1800           1999 Bryan Street, Suite 3300
 Dallas, Texas 75201                          Dallas, Texas 75201
 Counsel for Appellee TexCal Energy           Counsel for Appellee Petromax
 South Texas, L.P.                            Operating Co., Inc.
 Mr. Jesse R. Pierce                          Mr. Jeffery C. Lewis
  JPierce@pierceoneill.com                     jlewis@arwhlaw.com
 Mr. Brian K. Tully                           ATCHLEY, RUSSELL, WALDROP &
  BTully@pierceoneill.com                      HLAVINKA, LLP
 PIERCE & O’NEILL, LLP                        1710 Moores Lane
 4203 Montrose Blvd.                          Texarkana, Texas 75503
 Houston, Texas 77006                         Counsel for Appellee Woodbine
 Counsel for Appellee TexCal Energy           Acquisition, LLC n/k/a MD America
 South Texas, LP                              Energy LLC



                                            /s/ Kirsten M. Castañeda
                                      Kirsten M. Castañeda


                                          6